09-1492-cv
    Larkins v. M&T Mortgage



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER IN A
DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (W ITH THE NOTATION: “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY
ORDER M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 26th day of May, two thousand ten.

    PRESENT:
                     GUIDO CALABRESI,
                     CHESTER J. STRAUB,
                     ROBERT A. KATZMANN,
                                     Circuit Judges.

    _____________________________________________

    Maggie Larkins,

                              Plaintiff-Appellant,

                     v.                                                 09-1492-cv

    Namorthe Gracia, care of Meyer Silber, M&T Mortgage,
    care of Steven J. Baum, Chicago Title Company, NAF
    Management Corporation, care of SBC, Nathan Feldman,

                              Defendants-Appellees.*

    _____________________________________________




            *
             The Clerk of the Court is respectfully directed to amend the official caption to conform
    to the caption of this order.
FOR APPELLANT:                         Maggie Larkins, pro se, Brooklyn, N.Y.

FOR APPELLEES:                         Adam M. Levy, Simmons Jannace, L.L.P.,
                                       Syosset, N.Y.


       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Amon, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant appeals from the district court’s order dismissing her complaint for lack of

subject matter jurisdiction, and moves for a federal investigation into alleged improprieties

below. We assume the parties’ familiarity with the facts, proceedings below, and specification of

issues on appeal.

       We review de novo a district court’s dismissal of a complaint for lack of subject matter

jurisdiction, “construing the complaint liberally and accepting all factual allegations in the

complaint as true.” Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009) (per

curiam).

       Here, the district court correctly concluded that it lacked subject matter jurisdiction

because there was no diversity among the parties, see 28 U.S.C. § 1332, and the case did not

present a federal question, see 28 U.S.C. § 1331. Nor did the statutory provisions Appellant

cited in her complaint confer jurisdiction on the district court. Moreover, as Appellant did not

raise before the district court the alleged violations of the constitution and federal criminal law

that she argues on appeal, the district court had no cause to construe the complaint as raising

constitutional claims pursuant to 42 U.S.C. § 1983. See Singleton v. Wulff, 428 U.S. 106, 120-21


                                                  2
(1976) (explaining that courts of appeal generally will not consider an issue raised for the first

time on appeal); Virgilio v. City of New York, 407 F.3d 105, 116 (2d Cir. 2005).

       Appellant’s remaining arguments on appeal do not demonstrate that the district court

erred in dismissing her complaint for lack of subject matter jurisdiction. Accordingly, the

judgment of the district court is AFFIRMED, and the motion is DENIED.



                                               FOR THE COURT:
                                               CATHERINE O’HAGAN WOLFE, CLERK




                                                  3